DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claims 2-10 and 12-19 are objected to because of the following informalities: Claims 2-10 recite “pump system of Claim…” which should be changed to “pump system of claim”. Similarly, claims 12-19 recite “motor assembly of Claim…” which should be changed to “motor assembly of claim”. See MPEP 608.01(m) which recites: Each claim begins with a capital letter and ends with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the rotor chamber” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the rotor chamber” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat Pub No. 20160213826 granted to Tanner et al. (hereinafter “Tanner” – recited on IDS).
Regarding claim 1, Tanner discloses catheter pump system (para 0035, 0061 “catheter pump 100A ; Fig. 1B) comprising: a catheter assembly (para 0035, 0042 “catheter assembly 101”); and a motor assembly coupled to the catheter assembly (para 0035 “motor assembly 1”), the motor assembly including: a rotor (para 0054 “The motor assembly 1 can include a stator assembly 2 (FIGS. 2-3) and a rotor 15”); a flow diverter disposed at least partially about the rotor, wherein the flow diverter is configured to receive and channel at least a first portion of a return flow of liquid proximally at least partially about a periphery of the rotor (para 0061 “A first portion 17A of the waste fluid can pass proximally through the motor assembly 1 about a periphery of the rotor 15”, para 0063 “in a gap between the rotor 15 and a wall of the flow diverter 3”; Fig. 4B), the return flow of liquid received by the flow diverter from the catheter assembly (para 0061 “Fluid from the catheter pump 100A can flow proximally through an inner lumen 58 of the catheter body 120A” and Fig 4B showing the flow 17A-B); and a bypass channel coupled to the motor assembly at a position distal of the rotor, wherein the bypass channel is configured to receive and channel at least a second portion of the return flow of the liquid proximally away from the motor assembly (para 0064 “a third portion 17C of the fluid can be shunted around the rotor 15 and stator assembly 2 along a second fluid pathway or channel… The third fluid portion 17C can bypass the motor assembly 1 and can be conveyed to the waste reservoir by a suitable waste line” and “the third portion 17C of the proximally-flowing fluid can be withdrawn from the inner lumen 58 of the catheter body 120A”).

Regarding claim 2, Tanner discloses the catheter pump system of Claim 1, further comprising a control console configured to control a volume of the second portion of the return flow entering the bypass channel (para 0047 “A controller within the console 122 can control the operation of the motor assembly 1 during use.” and para 0067 “the console 122 can be configured to change the amount of the third fluid portion 17C flowing along the second fluid pathway before and/or during a treatment procedure to adjust the volume of fluid that is diverted from the inner lumen 58 around the motor assembly 1”).  

Regarding claim 3, Tanner discloses the catheter pump system of Claim 2, further comprising a pump configured to receive a control signal from the control console to adjust the volume of the second portion of the return flow entering the bypass channel (para 0067 “the console 122 can send instructions to a pump (such as a peristaltic pump) to adjust the flow rate of fluid shunted around the motor assembly 1”).  

Regarding claim 4, Tanner discloses the catheter pump system of Claim 3, wherein the pump is configured to adjust the volume of the second portion of the return flow entering the bypass channel between a range of zero and a full volume of the return flow (para 0067 “a common pump is applied to all three fluid portions 17A-17C. In other embodiments, one pump is applied to draw the first and second fluid portions 17A, 17B, and a separate pump is applied to draw the third fluid portion 17C”; and para 0066 discussing various flow rates even though the claim has not required any specific range), whereby the first portion of the return flow received by the flow diverter is also controllable between the range of zero and the full volume of the return flow (para 0067 “a common pump is applied to all three fluid portions 17A-17C. In other embodiments, one pump is applied to draw the first and second fluid portions 17A, 17B, and a separate pump is applied to draw the third fluid portion 17C”; para 0065 discusses various ranges for the flow rate of the first portion).  

Regarding claim 5, Tanner discloses the catheter pump system of Claim 2, wherein the control console is further configured to control the volume of the second portion of the return flow entering the bypass channel based upon at least a temperature of the return flow (para 0066 “The amount of the fluid portion 17C diverted around the motor assembly 1 can be any suitable amount so as to maintain an adequate external temperature of the motor housing 1.”).  

Regarding claim 6, Tanner discloses the catheter pump system of Claim 1, wherein the motor assembly further comprises an output shaft that defines an output shaft lumen, and wherein the flow diverter is further configured to channel at least a third portion of the return flow of liquid proximally within the output shaft lumen to cool the motor assembly during operation (para 0056 “a lumen 55 can extend through the output shaft 13 and the rotor 15” which is understood to cool the motor assembly).  

Regarding claim 7, Tanner discloses the catheter pump system of Claim 1, wherein the catheter pump system further comprises an outflow line in fluid communication with the flow diverter, wherein at least the first portion of the return flow of the liquid is configured to exit the catheter pump system via the outflow line (para 0062 “waste line 7”).  

Regarding claim 8, Tanner discloses the catheter pump system of Claim 1, wherein the flow diverter is spaced apart from the rotor by a gap to define a rotor chamber, and wherein the first portion of the return flow of the liquid is channeled proximally within the gap (para 0061 “A first portion 17A of the waste fluid can pass proximally through the motor assembly 1 about a periphery of the rotor 15, e.g., in a gap between the rotor 15 and a wall of the flow diverter 3.”).  

Regarding claim 9, Tanner discloses the catheter pump system of Claim 1, further comprising a pressure sensor assembly disposed near the bypass channel and configured to sense a fluid pressure (para 0054 “Further, a pressure sensor assembly 12 is configured to measure the pressure at a distal portion of the catheter pump 100A by, for example, measuring the pressure of a column of fluid that extends distally through a lumen of the catheter body 120”).  

Regarding claim 10, Tanner discloses the catheter pump system of Claim 1, further comprising a distal chamber positioned distally of the rotor chamber, wherein the distal chamber is configured to receive a proximal portion of the catheter assembly (para 0054 “a distal chamber 5 within which the proximal portion 56 of the catheter body 120A is disposed and a rotor chamber 4 within which the rotor 15 is disposed”).  

Regarding claim 11, Tanner discloses a motor assembly (para 0035, 0061 “catheter pump 100A; Fig. 1B) comprising: a rotor (para 0054 “The motor assembly 1 can include a stator assembly 2 (FIGS. 2-3) and a rotor 15”); a flow diverter disposed at least partially about the rotor, wherein the flow diverter is configured to receive and channel at least a first portion of a return flow of liquid proximally at least partially about a periphery of the rotor (para 0061 “A first portion 17A of the waste fluid can pass proximally through the motor assembly 1 about a periphery of the rotor 15”, para 0063 “in a gap between the rotor 15 and a wall of the flow diverter 3”; Fig. 4B), the return flow of liquid received by the flow diverter from a catheter assembly  (para 0061 “Fluid from the catheter pump 100A can flow proximally through an inner lumen 58 of the catheter body 120A” and Fig 4B showing the flow 17A-B); and a bypass channel coupled to the motor assembly at a position distal of the rotor, wherein the bypass channel is configured to receive and channel at least a second portion of the return flow of the liquid proximally away from the motor assembly  (para 0064 “a third portion 17C of the fluid can be shunted around the rotor 15 and stator assembly 2 along a second fluid pathway or channel… The third fluid portion 17C can bypass the motor assembly 1 and can be conveyed to the waste reservoir by a suitable waste line” and “the third portion 17C of the proximally-flowing fluid can be withdrawn from the inner lumen 58 of the catheter body 120A”).  

Regarding claim 12, Tanner discloses the motor assembly of Claim 11, further comprising a control console configured to control a volume of the second portion of the return flow entering the bypass channel (para 0047 “A controller within the console 122 can control the operation of the motor assembly 1 during use.” and para 0067 “the console 122 can be configured to change the amount of the third fluid portion 17C flowing along the second fluid pathway before and/or during a treatment procedure to adjust the volume of fluid that is diverted from the inner lumen 58 around the motor assembly 1”). 

Regarding claim 13, Tanner discloses the motor assembly of Claim 12, further comprising a pump configured to receive a control signal from the control console to adjust the volume of the second portion of the return flow entering the bypass channel (para 0067 “the console 122 can send instructions to a pump (such as a peristaltic pump) to adjust the flow rate of fluid shunted around the motor assembly 1”).  

Regarding claim 14, Tanner discloses the motor assembly of Claim 13, wherein the pump is configured to adjust the volume of the second portion of the return flow entering the bypass channel between a range of zero and a full volume of the return flow (para 0067 “a common pump is applied to all three fluid portions 17A-17C. In other embodiments, one pump is applied to draw the first and second fluid portions 17A, 17B, and a separate pump is applied to draw the third fluid portion 17C”; and para 0066 discussing various flow rates even though the claim has not required any specific range), whereby the first portion of the return flow received by the flow diverter is also controllable between the range of zero and the full volume of the return flow (para 0067 “a common pump is applied to all three fluid portions 17A-17C. In other embodiments, one pump is applied to draw the first and second fluid portions 17A, 17B, and a separate pump is applied to draw the third fluid portion 17C”; para 0065 discusses various ranges for the flow rate of the first portion). 

Regarding claim 15, Tanner discloses the motor assembly of Claim 12, wherein the control console is further configured to control the volume of the second portion of the return flow entering the bypass channel based upon at least a temperature of the return flow (para 0066 “The amount of the fluid portion 17C diverted around the motor assembly 1 can be any suitable amount so as to maintain an adequate external temperature of the motor housing 1.”).  

Regarding claim 16, Tanner discloses the motor assembly of Claim 11, further comprising an output shaft that defines an output shaft lumen, and wherein the flow diverter is further configured to channel at least a third portion of the return flow of liquid proximally within the output shaft lumen to cool the motor assembly during operation (para 0056 “a lumen 55 can extend through the output shaft 13 and the rotor 15” which is understood to cool the motor assembly).  

Regarding claim 17, Tanner discloses the motor assembly of Claim 11, further comprising an outflow line in fluid communication with the flow diverter, wherein at least the first portion of the return flow of the liquid is configured to exit the motor assembly via the outflow line (para 0062 “waste line 7”).  

Regarding claim 18, Tanner discloses the motor assembly of Claim 11, wherein the flow diverter is spaced apart from the rotor by a gap to define a rotor chamber, and wherein the first portion of the return flow of the liquid is channeled proximally within the gap (para 0061 “A first portion 17A of the waste fluid can pass proximally through the motor assembly 1 about a periphery of the rotor 15, e.g., in a gap between the rotor 15 and a wall of the flow diverter 3.”).  

Regarding claim 19, Tanner discloses the motor assembly of Claim 11, further comprising a distal chamber positioned distally of the rotor chamber, wherein the distal chamber is configured to receive a proximal portion of the catheter assembly (para 0054 “a distal chamber 5 within which the proximal portion 56 of the catheter body 120A is disposed and a rotor chamber 4 within which the rotor 15 is disposed”).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim  1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No. 17/107,341 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variation of each other as shown below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claims 1 and 11, claims 1 and 8 of the ‘341 application
A catheter pump system comprising: a catheter assembly (Claim 1, line 1); and a motor assembly coupled to the catheter assembly  (Claim 1, line 3), the motor assembly including: a rotor  (Claim 1, line 4); a flow diverter disposed at least partially about the rotor  (Claim 1, line 7, wherein the flow diverter is configured to receive and channel at least a first portion of a return flow of liquid proximally at least partially about a periphery of the rotor  (Claim 1, lines 7-10), the return flow of liquid received by the flow diverter from the catheter assembly (Claim 2, lines 1-3); and a bypass channel coupled to the motor assembly at a position distal of the rotor, wherein the bypass channel is configured to receive and channel at least a second portion of the return flow of the liquid proximally away from the motor assembly (Claim 8, lines 1-3).  
Dependent claims 2-10 are rejected for depending on rejected claim 1. 
Dependent claims 12-19 are rejected for depending on rejected claim 11. 

Regarding claims 2 and 12, claim 9 of the ‘341 application
Comprising a control console configured to control a volume of the second portion of the return flow entering the bypass channel (Claim 9).  

Regarding claims 3 and 13, claim 9 of the ‘341 application
Further comprising a pump configured to receive a control signal from the control console to adjust the volume of the second portion of the return flow entering the bypass channel (Claim 9).  

Regarding claims 1 and 11, claim 9 of the ‘341 application
 Wherein the control console is further configured to control the volume of the second portion of the return flow entering the bypass channel based upon at least a temperature of the return flow (Claim 9).    

Regarding claims 6 and 16, claim 6 of the ‘341 application
Wherein the motor assembly further comprises an output shaft that defines an output shaft lumen (Claim 6), and wherein the flow diverter is further configured to channel at least a third portion of the return flow of liquid proximally within the output shaft lumen to cool the motor assembly during operation (Claim 6).   

Regarding claims 8 and 18, claim 1 of the ‘341 application
Wherein the flow diverter is spaced apart from the rotor by a gap to define a rotor chamber, and wherein the first portion of the return flow of the liquid is channeled proximally within the gap (Claim 1, lines 8-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792